Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 1 of 32 PageID #: 2346



                        THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

ROBERT A. HORNE, ERIC RICHARDS,                      §
and VICTOR CARRELL,                                  §
      Plaintiffs,                                    §
                                                     §
v.                                                   §       Case No. 4:19-CV-405-KPJ
                                                     §
TEXAS DEPARTMENT OF                                  §
TRANSPORTATION                                       §
    Defendant.                                       §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Texas Department of Transportation’s (“TxDOT”)

Motion for Summary Judgment with Brief in Support (the “Motion”) (Dkt. 56), to which Plaintiffs

Robert A. Horne, Eric Richards, and Victor Carrell (collectively, “Plaintiffs”) filed a response

(Dkt. 62), TxDOT filed a reply (Dkt. 72), and Plaintiffs filed a sur-reply (Dkt. 76). Additionally,

TxDOT filed Defendant’s Objections to Plaintiffs’ Response to Defendant’s Motion for Summary

Judgment (the “Objections”) (Dkt. 71), to which Plaintiffs filed a response (Dkt. 75). For the

reasons explained below, the Court finds that TxDOT’s Motion (Dkt. 56) is DENIED.

                                     I.   BACKGROUND

     A. FACTUAL BACKGROUND

       This suit arises out of TxDOT’s involuntary transfer and alleged retaliation against

Plaintiffs and alleged discrimination against Plaintiff Robert A. Horne (“Horne”) while Plaintiffs

were employees at TxDOT’s Sulphur Springs Yard. See generally Dkt. 31.

       Horne identifies as being Native American and a descendant from the Alabama Coushatta

tribe. See Dkt. 56-1 at 33. Horne began working for TxDOT in April 1995, in TxDOT’s Sulphur

Springs Yard. See Dkt. 56-3 at 22. In January 2005, Horne was hired as a Sign Technician III, and



                                                1
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 2 of 32 PageID #: 2347




he maintained this title until his retirement in April 2018. See id. During the timeframe relevant to

this suit, Horne was the only Sign Technician III in the Sulphur Springs Yard. See Dkt. 56-1 at 29.

       Plaintiff Eric Richards (“Richards”) began working for TxDOT at its Sulphur Springs Yard

in April 2009. See Dkt. 56-3 at 22. In 2015, Richards held the title of Engineering Tech II/General

Transportation Tech III. See id. After his transfer to TxDOT’s Emory maintenance office, Richards

was promoted to the title of General Transportation Specialist I/Equipment Operator I on March

1, 2018. See Dkt. 56-3 at 23; Dkt. 56-4 at 103.

       Plaintiff Victor Carrell (“Carrell”) began working for TxDOT at its Sulphur Springs Yard

in March 2007, and Carrell was promoted to Equipment Operator/General Transportation

Specialist I in 2015. See Dkt. 56-3 at 23. After being transferred to the Mount Vernon maintenance

office, Carrell was promoted to General Transportation Specialist II/Equipment Operator II on

March 1, 2018. See id.; Dkt. 56-4 at 101.

   1. Horne’s Work Relationship with Clint Traylor

       In the summer of 2015, the Maintenance Supervisor for the Sulphur Springs Yard, Jeff

Dorner (“Dorner”), retired, and Clint Traylor (“Traylor”) was hired as his replacement. See Dkt.

56-3 at 23. While Dorner was the supervisor, Dorner allowed Horne to make his own work

schedule. See Dkt. 56-1 at 22. Horne testified that the first two months of Traylor’s tenure as his

supervisor were “pretty cool,” but after that, Horne alleges Traylor “started coming after” him. Id.

at 24. Horne and Traylor disagreed on which sign repairs were a priority, and Traylor required

Horne to leave the Yard earlier to work on signs in the field and come back later in the workday

than Horne had been required under Dorner. See Dkt. 56-1 at 24–27, 43–45; Dkt. 56-3 at 8.

Plaintiffs allege Horne was the only TxDOT employee made to work this strict, longer schedule.

See Dkt. 62-3 at 25. Horne testified that he and Traylor would both “[get] up close in each other’s



                                                  2
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 3 of 32 PageID #: 2348




faces” and would raise their voices at each other. Dkt. 56-1 at 32. Horne testified that he felt Traylor

was constantly approaching him with an “aggressive attitude,” and Traylor was harassing and

discriminating against him. Id. at 42, 51.

        In early 2016, Traylor completed an Annual Performance Evaluation for all of the

employees under his supervision, including Horne. See Dkt. 56-3 at 58. In Horne’s evaluation,

Traylor stated that Horne “needs to improve on the quantity” of his work and “his use of time,” as

Horne “was too slow to leave the office and back too early in the workday.” Id. at 65. In the

“Employee Comments” section of his evaluation, Horne wrote:

        Austin-TxDOT, Paul [Montgomery], and Paris District:

        I would like to say that I do not agree with my evaluation. I am a team player and
        you can ask anyone that has been with me that I work safe and I do productive
        work. If the new supervisor would communicate with his employees alot [sic] better
        and be alot [sic] more honest with them this section would operate better. Mr.
        [Montgomery] if you could have a meeting with all the guys you will see what I am
        talking about. Thank you for listening.

Id. at 68.

        Around February of 2016, shortly after employee evaluations were completed, Traylor

asked Horne to help train Clint Tubb (“Tubb”) to work on the sign truck. See id. at 53–54. Horne

allegedly responded: “I heard you gave Clint Tubb a pay raise, you’re not happy with the way I’m

running the sign truck, why don’t you train him the way you want the sign truck to be run.” Id. at

54. On February 29, 2016, Horne was issued a Documentation of Oral Warning for his refusal to

train Tubb. See Dkt. 56-3 at 71. Plaintiffs allege Horne was issued this Oral Warning because of

his comments about Traylor in his evaluation. See Dkt. 63 at 28.

        Around March of 2016, Horne told Traylor he did not want to work on the sign truck

anymore and that he would work on the mailbox truck instead. See Dkt. 56-1 at 38. Traylor allowed

Horne to make this job switch. See id. Mike Lappin (“Lappin”) assisted Horne with the mailbox

                                                   3
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 4 of 32 PageID #: 2349




truck. See id. at 39. Horne alleges he decided to quit working on the mailbox truck after

approximately a month or two because Lappin went to management and falsely accused Horne of

not keeping the mailbox trucks stocked properly. See id. at 39–40. Horne alleges he then went to

Stanley Evans (“Evans”), the supervisor in charge of the road crew for the Sulphur Springs Yard,

and asked to be placed on the road crew. See Dkt. 56-1 at 39–40. Horne testified that after moving

to the road crew, his job experience improved because he was no longer reporting to Traylor. See

id. at 50. After three or four months, Horne reported back to the mailbox truck at the request of

Robert McCleskey (“McCleskey”), the Assistant Supervisor for the Sulphur Springs Yard. See id.

at 51–52; 56-3 at 7.

       Evans testified he told Traylor that Horne was Native American and Hispanic. See Dkt. 62-

2 at 40. Evans further testified that Traylor responded by laughing and said, “I’m going to break

him.” Id. Plaintiffs allege they each complained to Evans about Traylor’s discriminatory treatment

of Horne prior to Evans’ retirement during the summer of 2016; however, Evans testified he only

recalled Horne complaining of Traylor’s disparate treatment. See id. at 29, 39. Evans further

testified that Richards and Carrell both complained to him about Horne being retaliated against by

Traylor. See id. at 33.

   2. Collaborative Resolution

       TxDOT District Engineer Paul Montgomery (“Montgomery”) testified he “decided to ask

a neutral third-party from the Austin Human Resources Division to conduct a collaborative

resolution” with the Sulphur Springs Yard once he was made aware of conflicts among the

employees. Dkt. 56-3 at 14. As part of this collaborative resolution process, Barb Carleen

(“Carleen”) conducted several individual meetings with employees in the Sulphur Springs Yard.




                                                4
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 5 of 32 PageID #: 2350




See id. TxDOT alleges that all of the information Carleen gathered from this collaborative

resolution process was kept confidential. See Dkt. 56-3 at 23.

       Plaintiffs allege Richards told Carleen during his interview that Traylor loved to pick on

Horne and that Traylor told Evans he was going to break Horne “like a wild Bronc.” See Dkt. 63

at 17. Plaintiffs allege Richards also told Carleen that a TxDOT employee said the “n word” and

Horne reported it, but area engineer Daniel Taylor (“Taylor”) did not report it or act on it. See id.

Plaintiffs allege Horne complained of his treatment by Traylor in his interview with Carleen. See

id. at 29. Plaintiffs allege Evans reported during his interview that Horne was never offered

overtime opportunities. See id. at 35. Plaintiffs allege Carrell told Carleen in his interview that

Traylor had been “bull dogging” and trying to make Horne miserable since Traylor started working

as the supervisor of the Sulphur Springs Yard. Id. at 37.

       TxDOT alleges no one who was interviewed by Carleen raised concerns of discrimination

or retaliation. See Dkt. 56-3 at 15. Catherine Hostetler (“Hostetler”), a TxDOT Human Resources

Generalist, testified TxDOT would have conducted an investigation if the collaborative resolution

process had uncovered allegations of discrimination or harassment. See Dkt. 56-3 at 23.

       Carleen’s notes reflect that several TxDOT employees complained about Traylor’s

approach to safety and communication around the Sulphur Springs Yard. See Dkt. 63 at 4–42; Dkt.

56-3 at 15. Multiple employees also noted that the conflict between Horne and Traylor was causing

tension among all employees at the Sulphur Springs Yard. See id. At the conclusion of Carleen’s

interviews, the employees at the Sulphur Springs Yard participated in a final group session with

Carleen. See Dkt. 56-3 at 23. During this group session, Horne allegedly raised his voice at Traylor

and said he could not work for Traylor. See id. After Carleen concluded these interviews, TxDOT

alleges she shared “the general complaints” made by the employees with Montgomery. Id. at 14.



                                                 5
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 6 of 32 PageID #: 2351




   3. “Clean Slate” Discussion

       Montgomery testified that shortly after the collaborative resolution process concluded, he

met with all employees at the Sulphur Springs Yard and told them “they needed to move forward

and leave the past issues in the past and focus on work.” Id. at 15. Montgomery further told the

employees they needed to listen to Traylor and follow his instructions unless he was instructing

them to do something “illegal, immoral, or unethical.” Id. Evans testified that the gist of

Montgomery’s discussion with the employees was that they were “starting over with a clean slate,”

and if anything had happened previously, it “was done with.” Dkt. 62-2 at 48. In a letter he later

wrote to TxDOT, Horne said Montgomery told the crew that “everyone was on a clean slate from

this day forward and everything that had been said and done was over with and we all would work

towards the future with everything being good.” Dkt. 56-3 at 86. TxDOT alleges that this

conversation (the “Clean Slate Speech”) “was not in any way intended as a get out of jail free card

for illegal or improper things” of which he was not aware. Id. at 15.

   4. Good/Destroy List

       Around the time Horne was leaving the mailbox truck and transitioning to a role on the

road crew in April or May 2016, Horne created a list on a TxDOT notepad labelling some TxDOT

employees as “good” and others as “destroy” (the “Good/Destroy List”). See Dkt. 56-1 at 57–58,

66. On the Good/Destroy List, Richards and Carrell are among those listed as “good,” while

Traylor, Lappin, and Taylor are listed as “destroy.” Id. at 66. Horne testified he created the

Good/Destroy List because he “was frustrated about everything going on” and he felt Traylor,

Lappin, and Taylor were “out to destroy [his] career.” Id. at 57. Horne further testified he wrote

the Good/Destroy List out of frustration, and that he never intended to hurt anyone. See id. at 58.

However, Horne also testified he told Richards and others that he felt Traylor, Lappin, and Taylor



                                                 6
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 7 of 32 PageID #: 2352




were trying to destroy his career at TxDOT, so he was “going to destroy their career[s] at TxDOT.”

Id. at 59.

        On July 5, 2016, a TxDOT employee found the Good/Destroy List in a TxDOT truck;

TxDOT placed Horne on paid leave while TxDOT HR and Montgomery reviewed the issue. See

Dkt. 56-3 at 13, 78. Upon reviewing the Good/Destroy List and talking to Traylor and Taylor,

Montgomery testified he decided to allow Horne to continue his employment with TxDOT because

Horne assured him that “he would come back and not cause trouble.” Id. at 15. TxDOT then

returned Horne to work, issued Horne a letter reprimanding the Good/Destroy List, and warned

Horne against any further behavior that could be considered a threat. See id. at 16.

    5. TxDOT’s Investigation

        On September 28, 2016, Lappin reported to Hostetler that Horne, Richards, and Carrell

were allegedly plotting against Traylor. See Dkt. 56-2 at 32. Lappin also reported that Horne

allegedly drew a target with his finger on TxDOT employee Cameron Gray’s (“Gray”) back and

said “bullseye” a couple months prior. See id. at 33. Additionally, Lappin accused Horne, Richards,

and Carrell of “bullying the new employees” and “attempting to make their life miserable.” Id. at

34. Plaintiffs allege Gray and Lappin were lying about Horne drawing a bullseye on Gray’s back.

See Dkt. 62-2 at 68–69. Plaintiffs further allege Lappin also made complaints to Hostetler about

Kerry Rumbaugh (“Rumbaugh”) and Bryan Patterson (“Patterson”) at the same time. See Dkt. 62-

6 at 2–7.

        TxDOT alleges Hostetler presented the accusations to Noel Paramanantham

(“Paramanantham”), the new District Engineer, and Paramanantham asked the TxDOT

Compliance Division to investigate the claims and take the overall “pulse” of the Sulphur Springs

Yard. See Dkt. 56-3 at 24; Dkt. 56-4 at 110. Plaintiffs allege TxDOT’s sole purpose in conducting



                                                 7
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 8 of 32 PageID #: 2353




the investigation was to amass evidence against Plaintiffs and no other TxDOT employees. See

Dkt. 62-6 at 19–33.

       As part of this investigation, TxDOT Compliance Investigator Curtis Ganong (“Ganong”)

interviewed twelve employees from the Sulphur Springs Yard between October 20, 2016, and

November 2, 2016. See Dkt. 56-4 at 114–15. Ganong testified that his overall conclusion after the

interviews was that employees felt “Horne, Carrell, and Richards were creating a stressful work

environment.” Id. at 116.

       During his interview, Horne allegedly told TxDOT interviewers he believed Traylor and

Taylor were out to destroy his career. See Dkt. 62-7 at 15. Richards allegedly told the interviewers

that “the supervisors have a double standard and not everyone is held accountable to the rules.” Id.

       On December 15, 2016, Paramanantham received the final report from Ganong regarding

his investigation into the Sulphur Springs Yard. See Dkt. 56-4 at 111. Paramanantham testified

that he decided to place Horne on twelve months of probation with a five-day suspension without

pay because multiple witnesses confirmed that Horne drew a target on Gray’s back, and any threat

of violence or physical aggression is not acceptable in the workplace. See id. Paramanantham

further testified that he decided to give each Plaintiff an option to transfer to other TxDOT offices

“so that they could get fresh starts and be productive employees for TxDOT.” Id.

       On December 16, 2016, Hostetler, Taylor, and TxDOT Director of Operations, Tommy

Henderson (“Henderson”), met with Plaintiffs individually and offered them each the opportunity

to transfer. See Dkt. 56-3 at 83. TxDOT alleges Plaintiffs were told there would be no

repercussions if they chose to stay at the Sulphur Springs Yard instead of accepting the transfer.

See id. Carrell was offered the option of transferring to the TxDOT Hunt County Area Office,

Richards was offered the option of transferring to the Rains County Maintenance Section, and



                                                 8
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 9 of 32 PageID #: 2354




Horne was offered a transfer to the TxDOT Delta County office. See id. at 83–84. All three

Plaintiffs turned down the offer to transfer and chose to remain at the Sulphur Springs Yard. See

id. at 24.

        That same day, Henderson issued Horne a Notification of Disciplinary Action (the

“Notification”), wherein Horne received twelve months of probation and a five-day suspension

without pay for drawing a bullseye on Gray’s back. See Dkt. 56-3 at 82. The Notification describes

Horne’s previous discipline for the Good/Destroy List and his oral warning for refusing to train

Tubb. See id. Horne was instructed to treat all of his coworkers and supervisors with respect and

fairness. See id. The Notification contains the following warning: “Any violations of this or any

other department policies or procedures will result in further disciplinary action, up to and

including termination.” Id. at 83.

        On January 7, 2017, Horne wrote a letter to TxDOT complaining that he was being treated

unfairly (the “Letter”). See Dkt. 56-3 at 86–87. In the Letter, Horne states: “It is now to the point

that I will have to get local city and county government involved and let them know how unfairly

I have been done. Everyone that I have spoken with have [sic] said that I have been part of

retaliation, discrimination, harassment, and racism.” Id. at 87. Upon receipt of Horne’s Letter,

TxDOT directed Horne via email to file a formal complaint. See Dkt. 62-8 at 4. Plaintiffs allege

Horne never received this email, and thus, never filed a formal complaint. See id. at 3. Plaintiffs

allege TxDOT then closed his file and never investigated his allegations. See id.

    6. Involuntary Transfers

        After Plaintiffs turned down the offer to transfer, on December 20, 2016, Hostetler received

an email from Gray alleging that Horne called him and accused him of lying about the bullseye

incident. See Dkt. 56-4 at 86. That same day, a supervisor from a different TxDOT office allegedly



                                                 9
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 10 of 32 PageID #: 2355




 informed Hostetler that Carrell asked him if he would become the supervisor at the Sulphur Springs

 Yard once they got Traylor fired. See id. at 89. On January 13, 2017, a TxDOT employee at the

 Sulphur Springs Yard allegedly told Hostetler that Horne and Richards were pressuring him to

 take a job as crew leader because they wanted him to help them get rid of Traylor and they did not

 want to work for Traylor’s friend. See id. at 92. On February 3, 2017, Hostetler was allegedly

 informed that Richards stated “they couldn’t get that lucky” when he learned that Traylor had not

 been fired. See id. at 93. Paramanantham testified that after receiving these reports, he decided to

 transfer Plaintiffs to provide each with an opportunity to thrive in a new environment and to return

 the Sulphur Springs Yard to a productive work environment. See id. at 111–12.

        On February 17, 2017, Plaintiffs were issued Work Location Transfer Memorandums from

 Paramanantham. See Dkt. 56-4 at 99–104. Each Work Location Transfer Memorandum states that

 Plaintiffs’ “behavior continues to be unprofessional and disruptive to the workplace” despite

 previous counseling. Id. The Work Location Transfer Memorandums go on to state: “In order to

 maintain a productive and safe work environment for all employees, efficient operations and

 execution of our mission, and your continued employment, you are being transferred.” Id. Horne

 was transferred to the Cooper maintenance office, Carrell was transferred to the Mount Vernon

 maintenance office, and Richards was transferred to the Emory maintenance office. Id.

        Horne testified that he continued to work at the Cooper Yard for approximately eight

 months after he became eligible for retirement because things were “a whole lot better” at the

 Cooper Yard. Dkt. 56-1 at 63–64. Horne retired in April 2018. See Dkt. 56-3 at 22.

        On September 19, 2017, Plaintiffs filed charges with the Equal Employment Opportunity

 Commission (“EEOC”) against TxDOT. See Dkt. 56-1 at 7–9. In his EEOC Charge, Horne

 checked boxes indicating that his claim of discrimination was based on race, age, and retaliation.



                                                 10
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 11 of 32 PageID #: 2356




 See id. at 7. Richards and Carrell each checked boxes indicating their claims of discrimination

 were based on age and retaliation.1 See id. at 8–9. Plaintiffs each received Right to Sue letters from

 the EEOC on March 1, 2019. See id. at 10–18.

     B. PROCEDURAL HISTORY

         Plaintiffs filed this lawsuit on June 3, 2019. See Dkt. 1. In Plaintiffs’ Complaint (Dkt. 1),

 Horne asserts claims against TxDOT for race discrimination and retaliation in violation of Title

 VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et seq., and Richards and

 Carrell assert claims against TxDOT for retaliation in violation of Title VII. See Dkt. 1. On July

 1, 2019, TxDOT filed a Motion to Sever (Dkt. 5), seeking to sever Plaintiffs’ claims. The Court

 subsequently denied TxDOT’s Motion to Sever without prejudice to TxDOT refiling the Motion

 to Sever for trial purposes. See Dkt. 20.

         On December 5, 2019, Plaintiffs filed an Amended Complaint (Dkt. 31), in which Plaintiffs

 added that Horne is “of Native American and Hispanic descent,” and TxDOT discriminated against

 Horne based on these protected traits and his age. Dkt. 31 at 2. On December 20, 2019, TxDOT

 filed a Motion to Dismiss (Dkt. 37), arguing that Horne failed to exhaust Title VII’s administrative

 remedies on his added claim for discrimination based on his Hispanic origin. On June 29, 2020,

 the Court granted in part TxDOT’s Motion to Dismiss and dismissed Horne’s national origin

 discrimination claim. See Dkt. 86.

         On February 5, 2020, TxDOT filed the Motion. See Dkt. 56. Trial in this matter is set for

 November 2, 2020. See Dkt. 99.




 1
  Although Richards and Carrell asserted claims of age discrimination in their Charges of Discrimination with the
 EEOC, Richards and Carrell only assert retaliation claims in this suit. See Dkt. 31.

                                                       11
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 12 of 32 PageID #: 2357




                                     II. LEGAL STANDARD

        Summary judgment is appropriate when, viewing the evidence and all justifiable inferences

 in the light most favorable to the non-moving party, there is no genuine issue of material fact and

 the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c); Hunt v.

 Cromartie, 526 U.S. 541, 549 (1999). The appropriate inquiry is “whether the evidence presents a

 sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

 must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986).

        The party moving for summary judgment has the initial burden to prove there are no

 genuine issues of material fact for trial. Provident Life & Accident Ins. Co. v. Goel, 274 F.3d 984,

 991 (5th Cir. 2001). In sustaining this burden, the movant must identify those portions of pleadings,

 depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

 which it believes demonstrate the absence of a genuine issue of material fact. Celotex Corp. v.

 Catrett, 477 U.S. 317, 325 (1986). The moving party, however, “need not negate the elements of

 the nonmovant’s case.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).

 The movant’s burden is only to point out the absence of evidence supporting the nonmoving

 party’s case. Stults v. Conoco, Inc., 76 F.3d 651, 655 (5th Cir. 1996).

        In response, the non-movant “may not rest upon mere allegations contained in the

 pleadings, but must set forth and support by summary judgment evidence specific facts showing

 the existence of a genuine issue for trial.” Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 455, 458

 (5th Cir. 1998) (citing Anderson, 477 U.S. at 255–57). Once the moving party makes a properly

 supported motion for summary judgment, the nonmoving party must look beyond the pleadings

 and designate specific facts in the record to show there is a genuine issue for trial. Stults, 76 F.3d

 at 655. The citations to evidence must be specific, as the district court is not required to “scour



                                                  12
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 13 of 32 PageID #: 2358




 the record” to determine whether the evidence raises a genuine issue of material fact. E.D. Tex.

 LOCAL R. CV-56(d). Neither “conclusory allegations” nor “unsubstantiated assertions” will satisfy

 the nonmovant’s burden. Stults, 76 F.3d at 655.

         Summary judgment is mandated if the nonmovant fails to make a showing sufficient to

 establish the existence of an element essential to her case on which she bears the burden of proof

 at trial. Evans v. Texas Dep’t of Transp., 547 F. Supp. 2d 626, 636 (E.D. Tex. 2007), aff’d, 273 F.

 App’x 391 (5th Cir. 2008) (citing Nebraska v. Wyoming, 507 U.S. 584, 590 (1993); Celotex Corp.,

 477 U.S. at 322). “In such a situation, there can be ‘no genuine issue as to any material fact,’ since

 a complete failure of proof concerning an essential element of the nonmoving party's case

 necessarily renders all other facts immaterial.” Celotex Corp., 477 U.S. at 322–23.

                                III. EVIDENTIARY OBJECTIONS

     A. TxDOT’S OBJECTIONS

         TxDOT filed objections to evidence submitted with Plaintiffs’ response to the Motion. See

 Dkt. 71.

         1. Exhibits 30, 31, and 34

         TxDOT argues Exhibits 30, 31, and 34 are inadmissible hearsay, as a collection of excerpts

 of interview notes created by Carleen in 2017, because Plaintiffs introduce the statements for the

 truth of the matter asserted throughout the response to the Motion. See Dkt. 71 at 1–3. Plaintiffs

 contend the documents are not submitted for the truth of the matter asserted, but rather to establish

 that TxDOT received the reports, yet refused to take action, and because TxDOT created, retained,

 and produced the document. See Dkt. 75 at 1.

         Upon review, some of Plaintiffs’ citations are not merely to demonstrate receipt of the

 reports, but rather to characterize the content of the reports, and Plaintiff’s other citations are mere



                                                   13
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 14 of 32 PageID #: 2359




 references to the existence of the compilations of interview notes and the information in such notes.

 As Plaintiffs offer no other hearsay exemption,2 TxDOT’s objection to each reference to Exhibits

 30, 31, and 34 offered for the truth of the matter asserted in the identified exhibits is, therefore,

 SUSTAINED. TxDOT’s objection to Plaintiffs’ citations to Exhibits 30, 31, and 34 that are not

 offered to prove the truth of the matter asserted in the notes is OVERRULED.

          2. Paragraphs that Cite Exhibits 30 and 31

          TxDOT argues statements in paragraphs that cite Exhibits 30 and 31 (12, 15, 17, 35, 36,

 and 120) of Plaintiffs’ response to the Motion should be stricken because Exhibits 30 and 31 are

 subject to the Protective Order (Dkt. 42) and the response was not filed under seal and the

 statements were not designated as confidential information or attorney eyes only. See Dkt. 71 at 2.

 Plaintiffs admit they unintentionally violated the Court’s Protective Order. See Dkt. 75 at 2.

 Plaintiffs assert they will work to remove the confidential designation on the documents; however,

 that in and of itself does not cure the violation as filed. See id.

          While the response is not designated as “Sealed” on the Docket Sheet, the Court notes the

 response appears to have been filed under seal. See Dkt. 62. Further, Plaintiffs have offered to

 correct their mistake by redacting any confidential information from the public record. See Dkt.

 75. Thus, striking these paragraphs is unnecessary and improper, and TxDOT’s request is

 OVERRULED.

          3. Exhibit 22

          TxDOT argues Exhibit 22 is inadmissible hearsay as excerpts of testimony in a different

 civil action because Plaintiffs introduce the statements for the truth of the matter asserted in

 Paragraphs 35 and 111 of the response. See Dkt. 71 at 3. TxDOT also argues Plaintiffs have not


 2
  The Court notes that an exception to the hearsay rule likely could apply to the identified Exhibits; however, as
 Plaintiffs have failed to assert any hearsay exception, the Court declines to consider any other exceptions at this time.

                                                           14
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 15 of 32 PageID #: 2360




 established the declarants are unavailable to give testimony in this cause, and there is “no

 indication as to the identification of witnesses making statements.” Dkt. 71 at 3.

        Plaintiffs argue the statements are not hearsay because they are made by TxDOT’s

 representatives and fall into a hearsay exception because both witnesses testified that they did not

 recall their previous testimony, given at trial, or the details regarding it. See Dkt. 75 at 1 (citing

 FED. R. EVID. 804(a)(3) and 804(b)(1)(A)). TxDOT provides no further argument. As Plaintiffs

 have answered TxDOT’s challenges, and shown, at least as presented to the Court in limited form,

 apparent entitlement to a hearsay exception, TxDOT’s objection as to Exhibit 22 is

 OVERRULED.

    B. TxDOT’S ADDITIONAL EVIDENCE

        TxDOT attached additional evidence to its reply in support of the Motion. See Dkt. 72-1.

 In their sur-reply, Plaintiffs object to the Court considering the evidence attached to the reply,

 arguing Plaintiffs were not afforded a fair opportunity to respond to the additional arguments and

 evidence. See Dkt. 76 at 1. Accordingly, Plaintiffs argue the Court should strike the additional

 evidence from the summary judgment record. See id.

        As stated in Metzler v. XPO Logistics, Inc., there is no provision of the Federal Rules of

 Civil Procedures or the Local Rules of the Eastern District of Texas prohibiting the filing of

 evidence in a reply brief. See Metzler v. XPO Logistics, Inc., Case No. 4:13-CV-278, 2014 WL

 4792984, at *5 (E.D. Tex. Sept. 25, 2014). According to the Fifth Circuit, “Rule 56(c) merely

 requires the court to give the non-movant an adequate opportunity to respond prior to a ruling.”

 Southwestern Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 545 (5th Cir. 2003). As Plaintiffs filed

 a sur-reply, Plaintiffs had an adequate opportunity to respond to the arguments in and evidence




                                                  15
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 16 of 32 PageID #: 2361




 attached to TxDOT’s reply. See Dkt. 76. Therefore, the Court finds Plaintiffs’ objection is

 OVERRULED.

                                          IV. ANALYSIS

    A. TIME-BARRED CLAIMS

        TxDOT argues any of Plaintiffs’ claims based on events from 2015 and early 2016 should

 be dismissed as time barred. See Dkt. 56 at 13. In response, Plaintiffs argue they are not pursuing

 untimely or unpled claims, but assert they will “rely on such evidence of disparate discriminatory

 or retaliatory actions that occurred prior to the actionable period given that the Court allows for

 the consideration of such relevant background evidence.” Dkt. 62 at 3 n.1.

        For a Title VII claim to be timely, “the alleged discriminatory conduct must have occurred

 less than 300 days prior to the filing of the EEOC Charge.” Wantou v. Wal-Mart Stores Texas,

 LLC, 2018 WL 1308221, at *7 (E.D. Tex. Feb. 15, 2018) (citing 42 U.S.C. § 2000e-5(e)(1)).

 Plaintiffs filed their charges of discrimination with the EEOC on September 19, 2017. See Dkt.

 56-1 at 7–9. Thus, the Court will not consider any allegedly discriminatory acts that occurred prior

 to November 23, 2016, as anything more than background evidence.

    B. HORNE’S DISCRIMINATION CLAIM UNDER TITLE VII

        Title VII provides, “[i]t shall be an unlawful employment practice for an employer . . . to

 discharge any individual, or otherwise to discriminate against any individual with respect to his

 compensation, terms, conditions, or privileges of employment, because of such individual’s race,

 color, religion, sex, or national origin.” 42 U.S.C. § 2000e-2(a); accord Fort Bend County, Texas

 v. Davis, 139 S.Ct. 1843, 1846 (2019).

        A claim based on Title VII discrimination typically follows the modified McDonnell

 Douglas approach, in which a plaintiff must first demonstrate a prima facie case of discrimination.



                                                 16
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 17 of 32 PageID #: 2362




 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Willis v. Coca Cola Enters., Inc., 445

 F.3d 413, 420 (5th Cir. 2006); Rachid v. Jack In The Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004).

 In order to establish a prima facie case of discrimination, the plaintiff must show: (1) he is a

 member of a protected group; (2) he was qualified for the position; (3) an adverse employment

 action occurred; and (4) he was treated less favorably because of his membership in that protected

 class than were other similarly situated employees who were not members of the protected class,

 under nearly identical circumstances. Wesley v. General Drivers, Warehousemen and Helpers

 Local 745, 660 F.3d 211, 213 (5th Cir. 2011); see also McCoy v. City of Shreveport, 492 F.3d 551,

 556 (5th Cir. 2007); Pegram v. Honeywell, Inc., 361 F.3d 272, 281 (5th Cir. 2004); St. Mary's

 Honor Center v. Hicks, 509 U.S. 502, 506 (1993).

        Once established, the prima facie case raises a presumption of discrimination which the

 defendant must rebut by articulating a legitimate, nondiscriminatory reason for its actions. Rachid,

 376 F.3d at 312; see also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000);

 Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254–56 (1981). The burden on the employer

 at this stage is one of production, not persuasion, and does not involve any assessment of the

 employer’s credibility. Alvarado v. Texas Rangers, 492 F.3d 605, 611 (5th Cir. 2007).

        Once the defendant produces evidence of a legitimate, nondiscriminatory reason for the

 adverse action, “the presumption of discrimination created by the plaintiff’s prima facie case

 disappears and the plaintiff must meet its ultimate burden of persuasion on the issue of intentional

 discrimination.” Machinchick v. PB Power, Inc., 398 F.3d 345, 350 (5th Cir. 2005). Consequently,

 the burden shifts back to the plaintiff to show that either: (1) the defendant’s reason is not true, but

 is instead designed to serve as pretext for unlawful discrimination; or (2) the defendant’s reason,

 while true, is not the only reason for its conduct, and another “motivating factor” is the plaintiff’s



                                                   17
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 18 of 32 PageID #: 2363




 protected characteristic. Id. at 351–52; Rachid, 376 F.3d at 312 (citation omitted). “[T]he plaintiff

 must rebut each nondiscriminatory or nonretaliatory reason articulated by the employer.” McCoy,

 492 F.3d at 556–57. This burden-shifting rubric applies to all of Plaintiffs’ discrimination and

 retaliation claims.

        1. Horne’s Prima Facie Case

        TxDOT argues Horne has failed to establish that he is a member of a protected class, was

 subjected to an adverse employment action, and was treated less favorably than similarly situated

 non-protected employees. See Dkt. 56 at 15. Horne argues he has established a genuine issue of

 material fact as to all elements of his prima facie case. See Dkt. 62 at 18–22.

            a. Member of a Protected Class

        TxDOT argues Horne has failed to provide any evidence that he is Native American. See

 Dkt. 56 at 15. Horne argues he has established he is a member of a protected class because he

 represented himself to be Native American. See Dkt. 62 at 18.

        In support of its argument that Horne is not Native American, TxDOT points to Horne’s

 testimony that he is not a registered member of his tribe and does not participate in any tribe

 cultural activities. See Dkt. 56-1 at 33–34. TxDOT has provided the Court with no case law to

 support its argument that only registered members of Native American tribes are considered

 “Native American” for Title VII purposes. Further, the evidence before the Court shows that Evans

 believed Horne to be Native American and informed Traylor of Horne’s race. See Dkt. 62-2 at 40.

 Therefore, the Court finds Horne has established a genuine issue of material fact as to whether he

 is a member of a protected class.




                                                  18
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 19 of 32 PageID #: 2364




              b. Adverse Employment Action

         TxDOT argues Horne cannot establish his transfer or alleged harassment was an adverse

 action. See Dkt. 56 at 15; Dkt. 72 at 2. Horne argues he suffered multiple employment actions: (1)

 consistent harassment, (2) being given physically dangerous work assignments, and (3) the twelve-

 month probation and unpaid five-day suspension for a false allegation. See Dkt. 62 at 20.

         For employment discrimination claims under Title VII, the Fifth Circuit has held that

 adverse employment actions “include only ultimate employment decisions such as hiring, granting

 leave, discharging, promoting, or compensating.” Welsh v. Fort Bend Independent School District,

 941 F.3d 818, 824 (5th Cir. 2019) (quoting McCoy, 492 F.3d at 559). “[A]n employment action

 that does not affect job duties, compensation, or benefits is not an adverse employment action.”3

 Pegram, 361 F.3d at 282 (quotations omitted).

         The evidence before the Court provides that Horne received twelve months of probation

 and a five-day suspension without pay for allegedly drawing a bullseye on Gray’s back. See Dkt.

 56-3 at 82. As part of his probation, Horne was not eligible for any merit-based increase in pay

 until six-months after his probation was completed. See Dkt. 56-4 at 97. While Horne was

 approved for a raise during his probationary period, Horne never received a pay increase prior to

 his retirement. See Dkt. 56 at 15. As the record reflects that Horne’s probation and five-day

 suspension without pay affected Horne’s compensation, the Court finds that a genuine issue of

 material fact exists as to whether Horne suffered an adverse employment action.




 3
   As Plaintiff’s allegations of constant harassment and dangerous work assignments do not affect Horne’s job duties,
 compensation, or benefits, the Court will address these arguments in considering Horne’s hostile work environment
 claim.

                                                         19
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 20 of 32 PageID #: 2365




            c. Treated Less Favorably than Similarly Situated Employees

        TxDOT argues Horne cannot show he was treated differently than a similarly situated

 comparator because Horne has not named a comparator and he was the only Sign Technician III

 in the Sulphur Springs Yard. See Dkt. 56 at 17. Horne argues he was treated differently than all of

 the white employees in the Sulphur Springs Yard who worked under Traylor. See Dkt. 62 at 21–

 22.

        “‘Similarly situated’ employees are employees who are treated more favorably in ‘nearly

 identical’ circumstances; the Fifth Circuit defines ‘similarly situated’ narrowly.” See Lopez v.

 Kempthorne, 684 F. Supp. 2d 827, 856–57 (S.D. Tex. 2010) (citing Wheeler v. BL Dev. Corp., 415

 F.3d 399, 405 (5th Cir. 2005)). “Similarly situated individuals must be ‘nearly identical’ and must

 fall outside the plaintiff’s protective class.” Id. (quoting Wheeler, 415 F.3d at 405). Where different

 decision makers or supervisors are involved, their decisions are rarely “similarly situated” in

 relevant ways for establishing a prima facie case. See Thompson v. Exxon Mobil Corp., 344 F.

 Supp. 2d 971 (E.D. Tex. 2004); see also Perez v. Tex. Dep’t of Crim. Justice, Inst’l Div., 395 F.3d

 206, 213 (5th Cir. 2004) (“We . . . have explained consistently that for employees to be similarly

 situated those employees’ circumstances, including their misconduct, must have been ‘nearly

 identical.’”); Hockman v. Westward Comms., LLC, 282 F. Supp. 2d 512, 527–28 (E.D. Tex. 2003)

 (“The ‘nearly identical’ standard, when applied at the McDonnell Douglas pretext stage is a

 stringent standard—employees with different responsibilities, different supervisors, different

 capabilities, different work rule violations or different disciplinary records are not considered to

 be ‘nearly identical.’”) (citing Okoye v. Univ. of Tex. Houston Health Science Center, 245 F.3d

 507, 514 (5th Cir. 2001)).

        The parties do not dispute that Horne was the only Sign Technician III in the Sulphur



                                                   20
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 21 of 32 PageID #: 2366




 Springs Yard. See Dkt. 56-1 at 29. However, employees that “shared the same supervisor or had

 their employment status determined by the same person, and have essentially comparable violation

 histories” are generally considered similarly situated even if they do not have the same job titles.

 Lee v. Kan. City S. Ry., 574 F.3d 253, 260 (5th Cir. 2009). Thus, Horne’s status as the only Sign

 Technician III in the Sulphur Springs Yard does not preclude him from establishing this element

 of his prima facie case.

        Horne argues he has established this element of his prima facie case because no white

 employees were disciplined after the Clean Slate Speech for an allegation regarding conduct that

 allegedly occurred prior to the Clean Slate Speech. See Dkt. 62 at 20. In support of this argument,

 Horne points to testimony from several coworkers stating Horne was unfairly punished after the

 Clean Slate Speech. See Dkt. 62-2 at 54–55; Dkt. 62-3 at 28.

        Horne has provided evidence that other TxDOT employees who were supervised by

 Traylor were not disciplined for similar offenses as Horne was disciplined; for instance, a white

 TxDOT employee allegedly said the “n word” in the office and TxDOT management did not

 investigate the incident or place the employee on probation or suspension. See Dkt. 63 at 17.

 According to the Supreme Court, “[t]he burden of establishing a prima facie case of disparate

 treatment is not onerous.” Burdine, 450 U.S. at 253. As Horne has provided testimony from other

 TxDOT employees that Horne received worse treatment than other employees supervised by

 Traylor, the Court finds Horne has established a genuine issue of material fact as to the fourth

 element of his prima facie case of discrimination.

        2. Legitimate Non-Discriminatory Reason for Adverse Employment Action

        TxDOT argues it had a legitimate, nondiscriminatory reason for placing Horne on

 probation for twelve months and suspending him for five days without pay, as Horne had allegedly



                                                 21
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 22 of 32 PageID #: 2367




 drawn a target on Gray’s back and said “bullseye.” See Dkt. 72 at 7–8.

        As set forth above, Horne was found to have made the Good/Destroy List, wherein he listed

 Traylor, Lappin, and Taylor as “destroy.” Dkt. 56-1 at 66. When the Good/Destroy List was

 brought to TxDOT’s attention, TxDOT issued a reprimand to Horne and warned him against any

 further behavior that could be considered a threat. See Dkt. 56-3 at 16. Then, TxDOT received a

 report from Lappin that Horne drew a target on Gray’s back a couple months prior. See Dkt. 56-2

 at 33. After TxDOT conducted an investigation into Lappin’s allegations regarding the bullseye,

 Paramanantham placed Horne on twelve months of probation with a five-day suspension without

 pay because multiple witnesses confirmed that Horne drew a target on Gray’s back, and TxDOT

 felt that any of threat of violence or physical aggression is not acceptable in the workplace. See

 Dkt. 56-4 at 111. Because of the evidence provided above, the Court finds TxDOT has met its

 burden by providing the Court with a legitimate, nondiscriminatory reason for Horne’s suspension

 and probation.

        3. Pretext

        Horne argues genuine issues of material fact exist as to whether TxDOT’s stated reasons

 for placing him on probation and suspending him without pay were pretexts for its actual

 discriminatory motives. See Dkt. 62 at 23.

        “A plaintiff may show pretext either through evidence of disparate treatment or by showing

 that the employer’s proffered explanation is false or unworthy of credence.” Jackson v. Cal-

 Western Packaging Corp., 602 F.3d 374, 378–79 (5th Cir. 2010) (quotations omitted). To show

 pretext, a plaintiff “must rebut each nondiscriminatory reason articulated by the employer.” Laxton

 v. Gap, Inc., 333 F.3d 572, 578 (5th Cir. 2003).

        Horne has provided evidence that Horne, Richards, Carrell, and other TxDOT employees



                                                    22
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 23 of 32 PageID #: 2368




 told management in various interviews and investigations that Horne was treated differently by

 Traylor than other employees. See Dkt. 62-2 at 29, 39; Dkt. 63 at 17. Further, Horne has produced

 evidence that Traylor told Evans he was going to break Horne “like a wild Bronc.” See Dkt. 63 at

 17; Dkt. 62-2 at 40. Race-based remarks are probative of discriminatory intent so long as they are

 not the only evidence of pretext. See Palasota v. Haggar Clothing Co., 342 F.3d 569, 577 (5th Cir.

 2003). Traylor’s remark could be associated with Horne’s Native American heritage, and Traylor

 was in the position to influence any decision to place Horne on suspension or probation. See id. at

 578. Horne further points to the failure of TxDOT to investigate his claim of discrimination in the

 Letter. See Dkt. 62-8 at 3. Additionally, Horne points to the timing of the Daniels trial,4 and argues

 that TxDOT was motivated to silence any further complaints of discrimination when it knew it

 was about to face trial. See Dkt. 62-5 at 48. Based on the foregoing, the Court finds a genuine issue

 of material fact exists as to whether TxDOT’s proffered legitimate, nondiscriminatory reason for

 placing Horne on probation and suspension was pretext for discrimination. Thus, summary

 judgment is DENIED as to Horne’s discrimination claim.

     C. HORNE’S HOSTILE WORK ENVIRONMENT CLAIM UNDER TITLE VII

         Title VII makes it unlawful for employers to require “people to work in a discriminatorily

 hostile or abusive environment.” Gardner v. CLC of Pascagoula, L.L.C., 915 F.3d 320, 325 (5th

 Cir. 2019). “A hostile work environment claim is composed of a series of separate acts that

 collectively constitute one ‘unlawful employment practice.’” Nat’l R.R. Passenger Corp. v.

 Morgan, 536 U.S. 101, 117 (2002) (quoting 42 U.S.C. § 2000e-5(3)(1)). To survive summary



 4
   Beginning on January 10, 2017, TxDOT went to trial defending discrimination claims brought by Jeff Daniels
 (“Daniels”), a former TxDOT employee under Traylor. See Dkt. 62-5 at 48; Jeffery Daniels v. Texas Department of
 Transportation, Case No. 4:15-CV-702. TxDOT claimed in the Daniels case that Daniels was terminated for being
 disrespectful to Traylor and another TxDOT supervisor. See id. at 50. On January 18, 2017, the jury found that TxDOT
 had discriminated against Daniels based on his race. See Dkt. 62-7 at 19.


                                                         23
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 24 of 32 PageID #: 2369




 judgment on a hostile work environment claim based on race discrimination, a plaintiff must show

 that (1) he is a member of a protected class; (2) he suffered unwelcomed harassment; (3) the

 harassment was based on his membership in a protected class; (4) the harassment affected a term,

 condition, or privilege of employment; and (5) the employer knew or should have known about

 the harassment and failed to take prompt remedial action. See West v. City of Houston, Texas, 960

 F.3d 736, 741 (5th Cir. 2020) (citing Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir. 2002)).

        TxDOT argues Horne failed to assert a claim of hostile work environment in his EEOC

 Charge. See Dkt. 56 at 24. TxDOT further argues Horne has failed to provide any evidence that he

 was subjected to unwelcomed harassment based on his race that affected a term or condition of his

 employment. See Dkt. 72 at 20–21.

        1. EEOC Charge

        In the Motion, TxDOT argues Horne did not properly assert a claim of hostile work

 environment in his EEOC Charge, and thus, such claim should be dismissed for failure to exhaust

 administrative remedies. See Dkt. 56 at 24. In Horne’s EEOC Charge, Horne states: “Shortly after

 Clint Traylor became the Maintenance Supervisor in 2015, Mr. Traylor began to treat me

 differently than all of the other employees subjecting me to different terms and conditions of

 employment and pervasive harassment on an almost daily basis.” Dkt. 31-1 at 2 (emphasis added).

 “The scope of a Title VII complaint is limited to the scope of the EEOC investigation which can

 reasonably be expected to grow out of the charge of discrimination.” Thomas v. Texas Dept. of

 Criminal Justice, 220 F.3d 389, 395 (5th Cir. 2000). As Horne specifically asserts that he was

 subject to pervasive harassment in his EEOC Charge, and harassment is a central element of a

 hostile work environment claim under Title VII, the Court finds that Horne exhausted his

 administrative remedies as to his hostile work environment claim.



                                                24
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 25 of 32 PageID #: 2370




        2. Hostile Work Environment

        Upon review of TxDOT’s Motion and reply, TxDOT disputes that Horne is a member of a

 protected class, Horne suffered unwelcome harassment, such harassment was based on Horne’s

 race, and such harassment affected the terms or conditions of Horne’s employment. See Dkt. 56 at

 23; Dkt. 72 at 20–21. As the Court has already found that Horne established a genuine issue of

 material fact as to whether he is a member of a protected class, the Court will analyze the remaining

 elements of Horne’s claim.

            a. Unwelcomed Harassment

        “If the victim does not subjectively perceive the environment to be abusive, the conduct

 has not actually altered the conditions of the victim’s employment, and there is no Title VII

 violation.” Harris v. Forklift Systems, Inc., 510 U.S. 17, 21–22 (1993). During his interview with

 Carleen, Horne allegedly complained of his treatment by Traylor. See Dkt. 63 at 29. Horne later

 wrote in the Letter that others have described his treatment as “harassment,” and Horne stated,

 “you do not treat family like I have been treated the past year and a half.” Dkt. 56-3 at 87. Horne

 testified in his deposition that he felt like Traylor was constantly harassing and discriminating

 against him. Dkt. 56-1 at 42, 51. Thus, the Court finds there is sufficient evidence to establish a

 genuine issue of material fact as to whether Horne felt he was experiencing a hostile work

 environment.

            b. Harassment Based on Race

        To support a hostile work environment claim under Title VII, harassment must be based

 on the plaintiff’s membership in a protected class. See West, 960 F.3d at 741. Horne argues he was

 harassed by Traylor because he is Native American. Horne bases his argument on his status as the

 only non-white employee in the Sulphur Springs Yard and the testimony of his co-workers that he



                                                  25
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 26 of 32 PageID #: 2371




 was treated differently than every other employee. See Dkt. 62-2 at 29, 39; Dkt. 63 at 17. Further,

 Traylor allegedly told Evans he was going to break Horne “like a wild Bronc,” which, as noted

 above, could be associated with Horne’s Native American heritage. See Dkt. 63 at 17; Dkt. 62-2

 at 40. As Horne has provided evidence that he was the only non-white employee and the only

 employee subject to Traylor’s alleged harassment, and Traylor allegedly made a race-based

 remark, the Court finds a genuine issue of material fact exists as to whether Traylor’s alleged

 harassment of Horne was based on his race.

             c. Harassment Affected Term or Condition of Employment

        “To affect a term, condition, or privilege of employment, the harassment must be

 sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an

 abusive working environment.” West, 960 F.3d at 742 (quoting Aryain v. Wal-Mart Stores Tex.

 LP, 534 F.3d 473, 479 (5th Cir. 2008)). “The totality of the employment circumstances determines

 whether an environment is objectively hostile.” Id. “Although no single factor is determinative,

 pertinent considerations are (1) the frequency of the discriminatory conduct; (2) its severity; (3)

 whether it is physically threatening or humiliating, or a mere offensive utterance; and (4) whether

 it unreasonably interferes with an employee’s work performance.” Id. (internal quotations

 omitted).

        Horne argues he was subject to constant harassment and Traylor regularly gave Horne

 dangerous work assignments. See Dkt. 62 at 20. Horne produced evidence that Traylor made Horne

 leave the Yard earlier and return later in the workday than any other Sulphur Springs employee.

 See Dkt. 62-3 at 25. Horne testified that he felt Traylor was constantly approaching him with an

 “aggressive attitude,” as Traylor would “[get] up close in [his face]” and they “both had raised

 [their] voices at each other.” Dkt. 56-1 at 32, 42, 51. Additionally, Horne provided testimony that



                                                 26
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 27 of 32 PageID #: 2372




 Traylor would send him alone to work on the sign truck when the equipment necessary for the job

 required two people. See Dkt. 62-2 at 20–21, 51–53. Several of Horne’s co-workers testified that

 they observed Horne was “get[ting] hurt” performing this work alone, and when they each asked

 Traylor if they could help Horne, Traylor replied that Horne had to do the work by himself. Id. at

 51–53; Dkt. 62-3 at 3–5.

        Horne has provided evidence to support his allegation that he suffered harassment

 “constantly,” and deposition testimony shows that many of his coworkers noticed how differently

 Traylor treated him compared to everyone else. Further, the evidence shows that this alleged

 harassment involved Traylor assigning Horne physically dangerous work. Thus, the Court finds

 that Horne has established a genuine issue of material fact as to whether he suffered harassment

 sufficient enough to affect a term, condition, or privilege of employment.

            d. TxDOT’s Knowledge of Harassment

        Horne has produced evidence that he complained of his treatment by Traylor during his

 interview with Carleen and about his treatment and “harassment” in the Letter; hence, the Court

 finds that a genuine issue of material fact exists as to whether TxDOT knew or should have known

 about the harassment and failed to take remedial action. Thus, summary judgment is DENIED on

 Horne’s hostile work environment claim.

    D. PLAINTIFFS’ RETALIATION UNDER TITLE VII

        The Fifth Circuit has held that the McDonnell Douglas burden-shifting framework applies

 in Title VII retaliation cases. See Canada v. Texas Mutual Insurance Company, 766 F.App’x 74,

 80 (5th Cir. 2019). To establish a prima facie case of retaliation under Title VII, a plaintiff must

 show: (1) he participated in a protected activity under Title VII, (2) he suffered an adverse

 employment action, and (3) there is a causal connection between the protected activity and the



                                                 27
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 28 of 32 PageID #: 2373




 adverse action. See Stewart v. Miss. Transp. Comm’n, 586 F.3d 321, 331 (5th Cir. 2009). If the

 plaintiff establishes a prima facie case of retaliation, the burden shifts to the defendant to proffer

 a legitimate, nonretaliatory reason for its actions. See Strong v. University Healthcare System,

 L.L.C., 482 F.3d 802, 805 (5th Cir. 2007). The burden then shifts back to the plaintiff to prove by

 a preponderance of the evidence that the adverse action was taken against him not for the reasons

 stated by the defendant, but in retaliation for the plaintiff’s protected activity. See id. at 806. “The

 proper standard of proof on the causation element of a Title VII retaliation claim is that the adverse

 employment action taken against the plaintiff would not have occurred ‘but for’ [his] protected

 conduct.” Septimus v. University of Houston, 399 F.3d 601, 608 (5th Cir. 2005).

        1. Plaintiffs’ Prima Facie Case Under Title VII

        TxDOT argues Plaintiffs cannot establish any element of their prima facie case. See Dkt.

 56 at 17. Specifically, TxDOT argues Plaintiffs have failed to show they engaged in a protected

 activity, suffered an adverse action, and that a causal connection exists between their alleged

 protected activities and the adverse action. See id. at 17–20.

            a. Engaged in Protected Activity

        TxDOT argues no Plaintiff engaged in a protected activity as defined by Title VII because

 none of the Plaintiffs reported any discrimination, retaliation, or harassment through the TxDOT

 process. See Dkt. 56 at 17. Plaintiffs allege they each opposed Traylor’s disparate treatment of

 Horne by making complaints to various TxDOT officials. See Dkt. 62 at 27–28.

        “An employee has engaged in protected activity when [he] has (1) opposed any practice

 made an unlawful employment practice by Title VII or (2) made a charge, testified, assisted, or

 participated in any manner in an investigation, proceeding, or hearing under Title VII.” Thompson

 v. Somervell County, Tex., 431 F.App’x 338, 341 (5th Cir. 2011) (quoting Douglas v.



                                                   28
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 29 of 32 PageID #: 2374




 DynMcDermott Petroleum Operations Co., 144 F.3d 364, 372 (5th Cir. 1998)). “When an

 employee communicates to [his] employer a belief that the employer has engaged in . . . a form of

 employment discrimination, that communication virtually always constitutes the employee’s

 opposition to the activity.” Id. (quoting Crawford v. Metro. Gov’t of Nashville & Davidson Cnty.,

 Tenn., 555 U.S. 271, 276 (2009)).

         Plaintiffs produced evidence that they each complained to Evans about Traylor’s

 discriminatory treatment of Horne prior to Evans’ retirement. See Dkt. 62-2 at 29, 39. During his

 interview as part of the investigation, Horne told TxDOT interviewers that he believed Traylor and

 Taylor were out to destroy his career, and Richards told interviewers that the supervisors at the

 Sulphur Springs Yard had a double standard and did not hold everyone equally accountable to the

 rules. See Dkt. 62-7 at 15. Plaintiffs produced evidence that McCleskey, one of their assistant

 supervisors, had observed both Richards and Carrell complaining about Traylor’s mistreatment of

 Horne. See Dkt. 62-4 at 82. Plaintiffs produced evidence that co-workers believed Plaintiffs were

 being singled out by TxDOT “because [Plaintiffs] call out things that are wrong.” Dkt. 63 at 8, 30.

 Additionally, Horne stated in his Letter that he was facing retaliation. See Dkt. 56-3 at 87. Thus,

 the Court finds Plaintiffs have established a genuine issue of material fact as to whether they each

 engaged in protected activity under Title VII.

             b. Adverse Employment Activity

         TxDOT argues Plaintiffs cannot show their transfers were adverse employment actions.

 See Dkt. 56 at 18. Plaintiffs allege the investigation and resulting involuntary transfers of Plaintiffs

 to different locations amounted to adverse employment actions. See Dkt. 62 at 29.

         A retaliation claim may rest on an action that “a reasonable employee would have found

 . . . [to be] materially adverse, which in this context means it well might have dissuaded a



                                                   29
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 30 of 32 PageID #: 2375




 reasonable worker from making or supporting a charge of discrimination.” Aryain, 534 F.3d at 484

 (quoting Burlington N. Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)). Allegations that amount

 to “petty slights, minor annoyances, and simple lack of good manners” do not rise to the level of

 material adversity. White, 548 U.S. at 68.

        When TxDOT previously offered Plaintiffs the opportunity to voluntarily transfer away

 from the Sulphur Springs Yard, each Plaintiff declined the offer. See Dkt. 56-3 at 24, 83. When

 TxDOT involuntary transferred Plaintiffs away from the Sulphur Springs Yard approximately two

 months later, the Work Location Transfer Memorandum provided to each Plaintiff states that their

 “behavior continues to be unprofessional and disruptive to the workplace” despite previous

 counseling. See Dkt. 56-4 at 99–104. The Work Location Transfer Memorandums go on to state

 that they are being issued “to maintain a productive and safe work environment.” Id. Thus, a

 reasonable jury could find Plaintiffs were transferred and separated as a form of discipline.

 Additionally, Plaintiffs provided testimony from fellow employees that involuntary transfers were

 viewed as embarrassing and isolating. See Dkt. 62-3 at 7–9. Based on the foregoing, the Court

 finds that Plaintiffs have established a genuine issue of material fact as to whether their involuntary

 transfers would have dissuaded a reasonable worker from opposing discrimination.

            c. Causal Connection

        TxDOT argues that even if Plaintiffs have established the first two elements of their prima

 facie case, Plaintiffs have failed to establish that a causal connection exists between Plaintiffs’

 protected activity and the adverse employment action. See Dkt. 56 at 20.

        To satisfy the “causal link” requirement of a Title VII retaliation claim, “an employee must

 provide substantial evidence that ‘but for’ exercising protected rights, [he] would not have been

 discharged.” Wheat v. Florida Parish Juvenile Justice Com’n, 811 F.3d 702, 705 (5th Cir. 2016)



                                                   30
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 31 of 32 PageID #: 2376




 (citing Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013)). “Courts have found that

 to establish a prima facie case, plaintiffs may rely solely on temporal proximity between protected

 activity and an adverse employment action only if the two are very close.” Zamora v. City of

 Houston, 798 F.3d 326, 335 (5th Cir. 2015).

        Plaintiffs argue the causal connection between their complaints of Traylor’s discrimination

 of Horne and their involuntary transfers is illustrated by the fact that Plaintiffs were transferred

 less than one month following TxDOT’s receipt of Horne’s Letter. See Dkt. 56-3 at 86–87; Dkt.

 56-4 at 99–104. Plaintiffs also point to TxDOT’s failure to investigate Horne’s allegations of

 discrimination and retaliation in the Letter. See Dkt. 62-8 at 3. Plaintiffs further contend they were

 transferred within approximately one month of a jury finding that TxDOT engaged in unlawful

 discrimination in the Daniels case. See Dkt. 62-7 at 19. Because of the short temporal proximity

 between Plaintiffs’ complaints and the involuntary transfers, the Court finds a genuine issue of

 material fact exists as to the last element of Plaintiffs’ prima facie case.

        2. Non-Retaliatory Reason for Adverse Employment Action

        TxDOT argues it transferred each Plaintiff because they contributed to the stressful work

 environment in the Sulphur Springs Yard, and a lack of comradery among the employees could

 threaten the safety of the office. See Dkt. 72 at 24. TxDOT produced testimony of Ganong that,

 after interviewing TxDOT employees in the investigation, he concluded employees felt “Horne,

 Carrell, and Richards were creating a stressful work environment.” Dkt. 56-4 at 116. After

 receiving reports that Plaintiffs were continuing to cause division in the office after the conclusion

 of the investigation, Paramanantham testified he made the decision to transfer Plaintiffs to provide

 the employees in the Sulphur Spring Yard with a productive work environment. See id. at 111–12.




                                                   31
Case 4:19-cv-00405-KPJ Document 103 Filed 09/24/20 Page 32 of 32 PageID #: 2377




    Based on the foregoing, the Court finds TxDOT has met its burden in providing a legitimate,

    nonretaliatory reason for transferring Plaintiffs to different offices.

           3. Pretext

           Plaintiffs allege TxDOT’s proffered reason for transferring Plaintiffs was pretext for

    retaliation, and TxDOT was motivated to take action against Plaintiffs in order to silence any

    additional complaints of discrimination during and following the Daniels trial. See Dkt. 62 at 32.

    First, Plaintiffs point to the fact that TxDOT did not conduct any investigation into the alleged

    complaints following the investigation that allegedly lead Paramanantham to transfer Plaintiffs.

    See Dkt. 56-4 at 111–12. Additionally, Plaintiffs point to TxDOT’s failure to investigate Horne’s

    claim of discrimination and retaliation in the Letter as evidence that Plaintiffs were transferred in

    order to silence any potential claims of discrimination. See Dkt. 62-8 at 3. Plaintiffs also point to

    the timing of the transfers, as Plaintiffs were separated and involuntarily transferred less than a

    month after a jury found TxDOT engaged in unlawful discrimination. See Dkt. 62-7 at 19. Based

    on the evidence presented, the Court finds Plaintiffs have established a genuine issue of material

    fact as to whether TxDOT’s proffered reason for Plaintiffs’ transfers was pretext for retaliation

    and meant to silence Plaintiffs’ allegations. Thus, summary judgment is DENIED as to Plaintiffs’
.
    retaliation claims.

                                          V.      CONCLUSION

           Based on the foregoing, the Court finds TxDOT’s Motion for Summary Judgment (Dkt.

    56) is DENIED.
               So ORDERED and SIGNED this 24th day of September, 2020.




                                                        ____________________________________
                                                        KIMBERLY C. PRIEST JOHNSON
                                                        UNITED STATES MAGISTRATE JUDGE
                                                      32
